
	

114 SRES 102 IS: Congressional Oversight to Start Taxpayer Savings Resolution
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 102
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2015
			Mr. Gardner (for himself and Mr. Peters) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Requiring authorizing committees to hold annual hearings on Government Accountability Office
			 investigative reports on the identification, consolidation, and
			 elimination of duplicative Government programs.
	
	
 1.Short titleThis resolution may be cited as the Congressional Oversight to Start Taxpayer Savings Resolution or the COST Savings Resolution. 2.Requiring committee hearings on Government Accountability Office reports (a)Duplication reportsNot later than 90 days after the date on which the Comptroller General of the United States transmits each annual report to Congress identifying programs, agencies, offices, and initiatives with duplicative goals and activities within the Government under section 21 of the joint resolution entitled Joint Resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note), each standing committee of the Senate (except the Committee on Appropriations) with jurisdiction over any such program, agency, office, or initiative covered by that report shall conduct hearings on the recommendations for consolidation and elimination of such program, agency, office, or initiative.
 (b)High Risk ListNot later than 90 days after the date on which the Comptroller General of the United States publishes a High Risk List, or any successor thereto, each standing committee of the Senate (except the Committee on Appropriations) with jurisdiction over any agency or program area on the High Risk List shall conduct hearings on the vulnerabilities to fraud, waste, abuse, and mismanagement, or need for transformation, of the agency or program area.
 (c)Joint hearingsFor any program, agency, office, initiative, or program area over which more than 1 standing committee of the Senate (except the Committee on Appropriations) has jurisdiction, to the extent determined beneficial and appropriate by the Chairmen of the committees, the committees may hold joint hearings under subsection (a) or (b).
